Citation Nr: 0913007	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which, in part, denied service connection for a back 
disability, bilateral defective hearing and tinnitus.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the Veteran's 
claim for hearing loss and tinnitus have been obtained by VA.  

2.  The Veteran is not shown to have hearing loss or tinnitus 
at present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 
(2008).  

2.  The Veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in July 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In this case, the Veteran's service treatment records have 
been obtained and associated with the claims file.  The 
Veteran did not identify any records or report any treatment 
for a hearing loss or other ear problems since his discharge 
from service.  The Veteran was examined by VA during the 
pendency of this appeal and was afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2008).  

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran 's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although a veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, he or she is not competent 
to provide evidence as to more complex medical questions.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

Defective Hearing & Tinnitus

The Veteran contends that his current hearing loss and 
tinnitus are related to exposure to acoustic trauma during 
combat in Vietnam.  In his substantive appeal, received in 
April 2006, the Veteran reported that he lost his hearing for 
several days when his armored vehicle hit a land mine.  He 
said that he was seen at a field medical facility and told 
that his symptoms would resolve and then sent back to his 
unit, but that they did not improved or resolve and that he 
has had chronic tinnitus and hearing problems ever since.  In 
a letter received in July 2006, the Veteran reported that he 
lost hearing temporarily when his vehicle was hit by a rocket 
propelled grenade, and that he has had tinnitus ever since 
that incident.  He also reported exposure to acoustic trauma 
from firing a 50 caliber machine gun and from other combat 
situations during service and believes that his current 
hearing problems are related to service.  

In this case, the etiology of the Veteran's hearing loss does 
not involve a simple diagnosis.  See Jandreau; see also 
Woehlaert.  Therefore, the Veteran is not competent to 
provide more than simple medical observations.  His current 
hearing loss may not be diagnosed via lay observation alone 
and the Veteran is not competent to provide a complex medical 
opinion regarding the etiology of his defective hearing.  
Thus, the Veteran's assertions regarding the etiology of his 
current hearing loss is of limited probative value.  

Additionally, the Board has considered application of the 
provisions of 38 U.S.C.A. § 1154 on the basis that he was a 
combat veteran.  However, it should be noted that § 1154, 
does not mandate that any combat veteran will be granted 
service connection for any disability claimed as having been 
incurred during service.  Rather, it allows for consideration 
of lay evidence to establish that a particular disease or 
injury occurred during service.  The Veteran must still 
provide evidence of a current disability and evidence 
establishing a nexus between the claimed disability and 
service.  Here, the Veteran has not provided any competent 
medical evidence establishing a causal link or nexus between 
his current hearing loss and tinnitus, and service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to tinnitus 
or any hearing problems during service.  The service records 
showed that the Veteran was treated at an aid station for 
contusions and minor fragment wounds on his right upper and 
lower extremities and a burn on his right knee after his 
armored vehicle was hit by a rocket grenade in February 1968.  
However, the service treatment records did not reflect any 
complaints or abnormalities referable to any hearing problems 
or tinnitus.  Furthermore, on a Report of Medical History for 
separation from service in October 1969, the Veteran 
specifically denied any history or current problems involving 
ear trouble or hearing loss, and no pertinent abnormalities 
were noted on examination at that time.  Audiological 
findings on the separation were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

When examined by VA in December 2004, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The Veteran 
reported noise exposure in service and during his 35 years of 
employment with the railroad since service.  (See December 
2005 VA psychiatric examination report).  On examination, 
audiological findings were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
50
60
LEFT
30
30
60
65
75

The examiner indicated that the veteran had mild sloping to 
severe sensorineural hearing loss, bilaterally, and that word 
recognition scores were 80 percent right ear and 72 percent 
in the left ear.  The Veteran reported the onset of his 
tinnitus since his discharge from service.  The audiologist 
indicated that the Veteran hearing acuity on audiometric 
testing in service, including at the time of separation was 
normal, and opined that the Veteran's current hearing loss 
and tinnitus was not the result of noise exposure in service.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a discussion of all relevant facts.  The audiologist 
offered a rational and plausible explanation for concluding 
that the Veteran's current hearing loss and tinnitus were not 
related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Moreover 
the Veteran has presented no competent medical evidence to 
dispute the opinion.  Thus, the most probative evidence of 
record consists of the December 2004 VA audiologist's 
opinion.  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Concerning the Veteran's assertion that he had chronic 
hearing problems and tinnitus since service, the Board notes 
that, lay assertions may serve to bolster a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d at 1336 (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

In this capacity, therefore, the Board finds the Veteran is 
competent to attest to his observations regarding his 
assertions of hearing loss and tinnitus since service.  Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2).  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Barr v. Nicholson, 21 Vet. App. at 310; 
see also Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  

To the extent the Veteran alleges that he has had chronic 
hearing problems and tinnitus since service, the Board finds 
that his assertions are not only unsupported by any objective 
evidence, but contradicted by the service treatment records 
which showed no complaints or findings of any ear problems 
and normal hearing, and by the negative post-service medical 
evidence until some 34 years after service separation.  The 
Veteran specifically denied any prior history or any current 
ear or hearing problems at the time of his service separation 
examination in October 1969.  Similarly, there was no mention 
of tinnitus or any hearing problems on the numerous private 
medical records from 1989 to 2003.  The first reported 
complaint of a hearing problem was on a private medical 
report dated in October 2003.  At that time, the Veteran 
reported that he had some hearing problems and ringing in his 
ears and related them to a history of noise exposure in 
service and at work.  

Under the circumstances, the Board finds that the Veteran's 
assertions of chronic tinnitus and hearing problems since 
service, is not supported by any credible evidence and is of 
limited probative weight.  Buchanan v. Nicholson, supra; 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom 
Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the threshold for normal 
hearing is from 0 to 20 dB [decibels], and higher threshold 
levels indicate some degree of hearing loss."  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  

In this regard, the Board notes that the Veteran did not have 
a hearing loss as defined in 38 C.F.R. § 3.385, nor per the 
directives of Hensley in service or within one year of 
separation from service.  

As there is no competent medical evidence of record 
suggesting a connection between the Veteran's current hearing 
loss and tinnitus and service, and no objective evidence of 
any manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral defective hearing and 
tinnitus.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

REMAND

Concerning the claim for a back disability, the Board finds 
that additional development must be accomplished prior to 
further consideration of the Veteran's appeal.  

The Veteran contends that he injured his back during combat 
action in when his armored vehicle hit a land mine and was 
blown several feet up in the air.  The Veteran reported that 
he could not walk for about an hour after the incident, and 
that he was checked by a medic and returned to full duty, but 
that he has had chronic back problems ever since the 
incident.  The Veteran contends that he was treated by 
various private doctors since shortly after his discharge 
from service, but that the first two doctors he was treated 
by prior to his surgery in 1989, were deceased and that their 
records were unavailable.  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection. Collette v. Brown, 82 F.3d 
389 (1996).  In the case of any veteran who engaged in combat 
with the enemy in service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  See also 38 C.F.R. § 3.304(d) 
(2008).  For purposes of establishing combat veteran status, 
the Board concedes that the Veteran was involved in combat 
action and received the Bronze Star Medal with "V" device.  
Therefore, his statements concerning a back injury in service 
are accepted as evidence that the event occurred.  

In this case, however, the service treatment records showed 
no complaints, treatment, abnormalities, or diagnosis 
referable to any back problems during service.  Moreover, the 
Veteran specifically denied any history of recurrent back 
problems or lameness on a Report of Medical History for 
separation from service in October 1969, and no pertinent 
abnormalities were noted on examination at that time.  The 
Veteran's spine and musculoskeletal system were normal on 
examination.  

Additionally, private medical records showed that the Veteran 
was treated for chronic low back problems beginning in 1989.  
A letter from a private doctor, dated in October 1989, noted 
a history of a back injury 17 or 18 years earlier when the 
Veteran fell across a rail.  Other reports of record showed 
that the Veteran worked for a railroad company for over 30 
years after service until he retired around 2003.  The 
private report indicated that the Veteran had intermittent 
low back pain without any leg symptoms since the 
aforementioned back injury, and that he was treated 
periodically by a chiropractor.  The report indicated that 
the Veteran reinjured his back a couple of months earlier and 
that he suffered with radiating pain and some paresthesias 
down into his left leg since then.  Subsequent diagnostic 
studies revealed herniated nucleus pulposus at the L4-5 level 
on the left, and the Veteran underwent hemilaminectomy with 
excision of herniated nucleus pulposus in October 1989.  

When examined by VA in February 2006, the Veteran reported 
that he had chronic back problems ever since an injury in 
service, and that he underwent back surgery in the late 
1980s.  The VA examiner opined, in essence, that the 
Veteran's degenerative arthritis and degenerative disc 
disease of the lumbar spine was at least as likely as not 
related to service.  

Concerning the February 2006 VA examination, it appears that 
the examiner's opinion was based entirely on the Veteran's 
self-described medical history.  There was no indication in 
the record that the examiner reviewed the claims file nor did 
he offer any discussion or analysis as to the basis for his 
opinion.  Given the facts in this case, the Board finds that 
the VA opinion was inadequate and that the appeal should be 
returned to the examiner for review of the entire record and 
another opinion.  

Finally, the Board notes that the Veteran has not been 
provided with information regarding VA's duty to assist under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the Veteran and 
his representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After obtaining written consent from 
the Veteran, the AMC should obtain copies 
of any employment medical records from 
the railroad company where he was 
employed since his discharge from service 
until his retirement in 2003.  The 
employer should indicate whether the 
Veteran had any time lost from gainful 
employment or received workers 
compensation for any injuries or 
disabilities during his employment.  The 
reason for his retirement should be 
reported.  

3.  The claims file and a copy of this 
remand must be forwarded to the VA 
physician who examined the Veteran in 
February 2006 for review of entire record 
and an opinion regarding the etiology of 
the Veteran's current back disability.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that the Veteran's current back 
disability is related to any injuries 
sustained in service.  If the examiner is 
only able to theorize or speculate as to 
this matter, he or she should so state.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.

If the physician is no longer employed by 
VA, the claims file should be referred to 
another qualified healthcare professional 
for review of the record and a clarifying 
opinion as to the etiology and, if 
feasible, date of onset of the Veteran's 
current back disability.  The examiner 
must review the claims file, with 
particular attention to the Veteran's 
service treatment records, and include a 
notation to the effect that this record 
review took place.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

4.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
determine whether the examiner provided a 
response to the question posed.  If not, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2008).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


